DISMISS; and Opinion Filed July 29, 2014.




                                          S   In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                       No. 05-12-01605-CV

ONE THOUSAND SEVEN HUNDRED NINETY-SEVEN DOLLARS AND FIFTY-FIVE
                CENTS IN U.S. CURRENCY, Appellant
                                V.
                  THE STATE OF TEXAS, Appellee

                       On Appeal from the 134th Judicial District Court
                                    Dallas County, Texas
                           Trial Court Cause No. DC12-11492-G

                              MEMORANDUM OPINION
                            Before Justices Fillmore, Evans, and Lewis
                                    Opinion by Justice Lewis
       Appellant’s brief in this case is overdue. By postcard dated April 29, 2014, we notified

appellant the time for filing appellant’s brief had expired. We directed appellant to file both

appellant’s brief and an extension motion within ten days. We cautioned appellant that failure to

file a brief and an extension motion would result in the dismissal of this appeal without further

notice. To date, appellant has not filed a brief, an extension motion, or otherwise corresponded

with the Court regarding the status of appellant’s brief.
      Accordingly, we dismiss this appeal. See TEX. R. APP. P. 38.8(a)(1); 42.3(b)(c).




                                                     /David Lewis/
                                                     DAVID LEWIS
                                                     JUSTICE



121605F.P05




                                               –2–
                                        S
                               Court of Appeals
                        Fifth District of Texas at Dallas
                                      JUDGMENT

ONE THOUSAND SEVEN HUNDRED                            On Appeal from the 134th Judicial District
NINETY-SEVEN DOLLARS AND FIFTY-                       Court, Dallas County, Texas
FIVE CENTS IN U.S. CURRENCY,                          Trial Court Cause No. DC12-11492-G.
Appellant                                             Opinion delivered by Justice Lewis.
                                                      Justices Fillmore and Evans participating.
No. 05-12-01605-CV         V.

THE STATE OF TEXAS, Appellee

       In accordance with this Court’s opinion of this date, this appeal is DISMISSED.

      It is ORDERED that appellee THE STATE OF TEXAS recover its costs of this appeal
from PEDRO MEDRANO.


Judgment entered this 29th day of July, 2014.




                                                –3–